Citation Nr: 1718991	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  04-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from May 1966 to May 1968, which included a tour of duty in Korea.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On the August 2004 VA Form 9, the Veteran requested a hearing before the Board held at his local RO (i.e., a Travel Board hearing) and later (i.e., during the same month) indicated that he preferred to have a videoconference Board hearing in lieu of a Travel Board hearing; however, after receiving notice of the scheduled Board hearing, he neither appeared for the hearing nor requested its postponement.  In consideration of the foregoing, the Board finds that the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In June 2006, the Board remanded the appeal for a VA medical opinion on the question of whether hypertension was related to service or was caused or aggravated by diabetes mellitus type II and/or PTSD, and subsequent readjudication of the appeal.  In an attempt to comply with the Board's remand directives, VA examinations with medical opinions were provided in June 2008 and October 2009; however, the VA medical opinions were inadequate because they did not address whether medication taken to control the Veteran's diabetes mellitus type II aggravated hypertension.

In June 2016, the Board again remanded the appeal for a supplemental VA medical opinion from the October 2009 VA examiner that addressed whether hypertension was caused or worsened beyond its natural progression by the service-connected diabetes mellitus type II and/or PTSD and their associated medications, and subsequent readjudication of the appeal.  In September 2016, a supplemental VA medical opinion was obtained that adequately addressed the question of whether diabetes mellitus type II or PTSD, including any medications used for treatment of the disabilities, caused or aggravated hypertension.  In December 2016, the Agency of Original Jurisdiction (AOJ) readjudicated the appeal.  In consideration of the foregoing, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  There was no vascular injury or disease during service, and chronic symptoms of hypertension were not manifested during service.

2.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Hypertension was manifested many years after service and is not causally or etiologically related to service.

4.  Hypertension is not caused by, or increased in severity beyond the natural progress of the disease by, service-connected diabetes mellitus or service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or service-connected PTSD, are not met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2006 notice letter, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, including on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Although the September 2006 notice letter was sent after the initial denial of the claim, the timing error was cured by way of issuance of proper notice in September 2006 followed by readjudication of the claim.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations with medical opinions in June 2008 and October 2009.  In September 2016, a supplemental VA medical opinion was obtained.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinions.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension.  Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  

Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran contends that the current hypertension was either caused or worsened beyond its normal progression (i.e., aggravated) by the service-connected diabetes mellitus type II or the service-connected PTSD.  In the alternative, he asserts that hypertension had its onset during service or was otherwise causally or etiologically related to service.   

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

The Board finds that the weight of the evidence is against a finding that current hypertension was either caused or aggravated by the service-connected diabetes mellitus type II or the service-connected PTSD.  After interview and examination of the Veteran and review of the record, the October 2009 VA examiner opined that hypertension was less likely than not caused by, or the result of, service-connected diabetes mellitus or the service-connected PTSD.  See October 2009 and September 2016 VA medical examination reports.  When providing rationale for the medical opinion, the October 2009 VA examiner explained that there was no objective evidence of renal dysfunction due to diabetes and, therefore, hypertension was not due to, or aggravated by, diabetes mellitus type II or its medication.  The October 2009 VA examiner noted that, without evidence of renal dysfunction, there was no physiologic mechanism whereby diabetes mellitus would cause or aggravate hypertension.  The October 2009 VA examiner wrote that diabetic medications were not known to cause or worsen hypertension.  The October 2009 VA examiner noted that, because the Veteran had not had progression of hypertension, and there was no evidence of renal disease due to diabetes, it was not likely that hypertension was aggravated by the service-connected diabetes mellitus or its medication.    

Regarding the assertion that hypertension was either caused or aggravated by PTSD, the October 2009 VA examiner explained that hypertension had its onset  in 1988 and PTSD had its onset in 2002 so hypertension, which pre-dated the onset of PTSD, was not caused by PTSD.  The October 2009 VA examiner further reasoned that the treatment records showed only depression prior to the 2002 PTSD diagnosis, and no chronic anxiety symptoms were expressed prior to the PTSD diagnosis in 2002.  The October 2009 VA examiner added that, although the medical literature supported possible causality of hypertension by PTSD, it was not likely that hypertension was caused by PTSD or its medication in this case because the onset of hypertension occurred before the onset of PTSD symptoms.  

The October 2009 VA examiner also wrote that the Veteran had had no worsening of hypertension since the onset and diagnosis of PTSD.  The October 2009 VA examiner explained that there had been improvement in hypertension and blood pressure was still controlled on equivalent medications and dosing since the onset of the diagnosis of PTSD.  

The October 2009 VA examiner has medical training and expertise as a physician, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and medical principles.  For these reasons, the collective VA medical opinions are of significant probative value and weigh against a finding of service connection for hypertension on a secondary basis.  There is no competent medical opinion to the contrary of record.

In the April 2017 Informal Hearing Presentation, the representative included excerpts of medical articles discussing hypertension and PTSD, as well as hypertension and diabetes mellitus.  The medical article entitled "Diabetes and Hypertension: Is there a Common Metabolic Pathway" notes that both hypertension and diabetes mellitus were end results of a metabolic syndrome and may develop one after the other in the same individual; however, the medical article does not suggest that diabetes mellitus either causes or worsens hypertension.  The medical article entitled "Mechanisms of Hypertension in Diabetes" notes that recent data suggested that cellular insulin resistance may lead to hypertension, and the common mechanism involved in the development of hypertension in diabetes mellitus was a deficiency in insulin at the cellular level; however, because diabetes mellitus is not insulin-resistant under the facts presented in this case, the medical article does not support finding that diabetes mellitus either caused or worsened hypertension.  The medical article entitled "Hypertension in relation to Posttraumatic Stress Disorder and Depression in the U.S. National Comorbidity Survey" notes that the clinical literature increasingly indicated that cardiovascular risk factors and cardiovascular disease were more common among individuals with PTSD; however, the medical article does not suggest that PTSD either causes or worsens hypertension.  For these reasons, and because none of the medical articles considered the specific facts in this case, the Board finds that the medical articles have minimal probative value and are outweighed by the September 2016 VA medical opinion, which did consider the specific facts in this Veteran's case.

The Veteran has repeatedly asserted his belief that service-connected diabetes mellitus or PTSD caused or worsened beyond the normal progression the claimed hypertension; however, as a lay person, he does not have the requisite medical expertise to render a competent medical opinion either on the relationship between the complex interaction between the cardiovascular and endocrine systems or the complex interaction between the cardiovascular and neuropsychiatric systems, on either a causal or aggravation basis.  Such diagnoses and opinions as to relationship involve an understanding of complex interactions between body systems (cardiovascular and endocrine and cardiovascular and neuropsychiatric), involve making findings based on medical knowledge and clinical testing results, and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of disabilities of hypertension and diabetes or PTSD, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  It is also based on medical knowledge and an understanding of the various potential causes or etiologies of hypertension and any factors or conditions that may contribute to the worsening of hypertension.  Consequently, the Veteran's purported opinion relating hypertension to his service-connected diabetes mellitus or service-connected PTSD is of no probative value and is outweighed by the September 2016 VA medical opinion discussed above.    

The Board further finds that the lay and medical evidence demonstrates that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  Review of the service treatment records, which are complete, shows that the blood pressure readings were consistently within normal limits during service, to include at the April 1968 service separation examination (i.e., 128/74).  Also, on the April 1968 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had high or low blood pressure.  

Because the service treatment records appear to be complete, blood pressure readings were recorded during service and were within normal limits, including at service separation, and the Veteran was specifically asked if he then had or had ever had high blood pressure on the April 1968 service separation report of medical history and then denied having any history of high blood pressure while affirmatively reporting a history of ear, nose, and throat trouble and cramps in the legs, among other medical problems, at that time, the Board finds that hypertension is a condition that would have ordinarily been recorded during service, including at the service separation examination, had it occurred during service; therefore, the lay and medical evidence generated contemporaneous to service, which showed no in-service vascular injury or disease and no chronic symptoms of hypertension, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of hypertension or "chronic" symptoms of hypertension during service.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular injury or disease or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The evidence shows that hypertension was first diagnosed and treated in 1988, approximately 20 years after service separation.  Considered together with the absence of in-service vascular injury or disease or symptoms of hypertension during service, the 20-year gap between service and the onset of hypertension and diagnosis is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension symptoms or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, was not caused by or otherwise related to service.  After review of the record and examination and interview of the Veteran, the June 2008 VA examiner provided a negative medical opinion on the question of whether hypertension was causally or etiologically related to service.  In support of the medical opinion, the June 2008 VA examiner reasoned hypertension was first manifested in the 1980s and not while in service.  The June 2008 VA examiner reasoned that most of the blood pressure readings obtained while in service were within normal limits.   

Because the June 2008 VA examiner had an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, the June 2008 VA medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.  As such, direct and presumptive service connection for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran has asserted his belief that hypertension was caused by service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension, which was manifested many years after service.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system and the possible causes or etiologies of hypertension, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension to service is of no probative value.  

Thus, the weight of the evidence is against a finding that hypertension was incurred in or was otherwise caused by active service, or was caused or aggravated by service-connected diabetes mellitus type II or the service-connected PTSD.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension, including as secondary to the service-connected diabetes mellitus type II or service-connected PTSD, so the appeal must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or service-connected PTSD, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


